Exhibit 10.26

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (“Agreement”) is entered into effective as of the 21st
day of March 2007 by and between American Crystal Sugar Company (“Company”) and
David  A. Berg (“Executive”).

WHEREAS, Company desires to employ Executive, and Executive desires to be
employed by the Company, pursuant to the terms of this Agreement.

NOW THEREFORE, in consideration of the foregoing and the mutual terms and
conditions set forth herein, the parties agree as follows:

1.                                      NATURE OF EMPLOYMENT.  Company and
Executive expressly agree that they have an “at will” employment relationship,
which means that either party has the right to terminate the employment
relationship at any time and for any reason, with or without cause.  The reason
for the termination, as set forth in Paragraph 6 of this Agreement, will
determine the amount of post-termination payments upon termination, as set forth
in Paragraph 7 of this Agreement.  It is understood and agreed that Executive
will continue to be subject to the same policies, terms and conditions as those
described in Company’s employee handbook, other policies and employee benefit
plans, except as otherwise specifically provided in this Agreement.

2.                                      DUTIES.  Effective April 2, 2007,
Executive shall be employed in the capacity of, and shall hold the title of,
President.  Executive shall also assume the title of Chief Executive Officer
upon the retirement of James J. Horvath.  Executive shall assume primary
responsibility for his job titles, reporting responsibilities and duties that
are assigned, which titles and responsibilities may be changed from time to
time, by Company’s Board of Directors.  Executive shall be responsible for
providing Company with such expertise as is within the areas of Executive’s
knowledge and professional experience.  The services of Executive shall be
exclusive to Company.  Executive will devote substantially all of Executive’s
business hours to, and make the best use of Executive’s energy, knowledge, and
training in performing Executive’s duties at the Company.

3.                                      RELATIONSHIP BETWEEN PARTIES.  The
relationship between Company and Executive shall be that of employer and
employee.  Nothing contained herein shall be construed to give Executive any
interest in the assets of Company.  All of the records of any and all business
ventures in which Company from time to time may become involved, and all of the
records and files pertaining to Company’s suppliers, licensors, licensees and
customers are herein specifically acknowledged to be the property of Company and
not that of Executive.

4.                                      COMPENSATION AND BENEFITS.  As
compensation for all of Executive’s services under this Agreement, subject to
the provisions of Paragraph 7, Company agrees to provide Executive the following
compensation, reimbursements and benefits:


--------------------------------------------------------------------------------


a.                                       Base Salary.  Company will pay
Executive a gross base salary (the “Base Salary”), payable in accordance with
Company’s standard payroll practices and withholdings.  Executive’s initial
annual gross Base Salary shall be $324,000.  The Base Salary shall increase to
$415,200 at such time as Executive assumes the position of Chief Executive
Officer as provided in Paragraph 2.  Thereafter the Base Salary shall be subject
to annual performance review and adjustment by Company’s Board of Directors.

b.                                       Incentive Awards.  As additional
compensation, Executive may be eligible to receive discretionary annual bonuses
and/or long term incentive compensation (“Incentive Awards”) pursuant to the
terms and conditions of Company’s short term (annual) bonus program and/or
Company’s long term incentive plan (jointly referred to as “Incentive Plans”). 
With reference to the Incentive Plans, the parties understand as follows:

(i)                                     Executive’s eligibility to receive
Incentive Awards will be determined by Company’s Board of Directors, in its sole
discretion;

(ii)                                  The Incentive Plans are as complete and
accurate as Company can reasonably make them.  However, they are not necessarily
all-inclusive because circumstances which Company has not anticipated may
arise.  Company may interpret or vary from the Incentive Plans if, in its
opinion, the circumstances warrant it;

(iii)                               Company reserves the right to make any
changes at any time to the Incentive Plans by adding to, deleting from or
otherwise amending any portion of them, with or without notice to Executive.

(iv)                              Any questions regarding the computation of
Incentive Awards under the Incentive Plans will be conclusively determined by
Company’s Board of Directors, pursuant to the terms and conditions of the
Incentive Plans.

c.                                       Automobile.  Company will provide
Executive with a monthly automobile allowance of $604.  In addition, the Company
will reimburse Executive at IRS approved rates for mileage driven on Company
business.

d.                                       Business Expenses.  Company shall
reimburse Executive for any and all ordinary, necessary and reasonable business
expenses that Executive incurs in connection with the performance of Executive’s
duties under this Agreement, including entertainment, telephone, travel and
miscellaneous expenses, provided that Executive obtains proper approval for such
expenses pursuant to Company’s practices and procedures and that Executive
provides Company with documentation for such expenses in a form sufficient to
sustain Company’s deduction for such expenses under the Internal Revenue Code.

e.                                       Standard Benefits.  Except as otherwise
provided in this Agreement, Company shall continue to provide Executive with the
same time off pay (e.g., vacation), health, disability and life insurance
coverage provided generally to other employees of Company, and to continued
participation in Company’s other employee benefit plans which are presently
existing or which may be established in the future by Company for its
employees.  Executive shall receive physicals, tax planning assistance, and
other benefits to the extent available to other officers of the Company.  It is
understood that no references in this Agreement to particular employee benefit
plans established or maintained by Company are intended to change the terms

2


--------------------------------------------------------------------------------


and conditions of these plans or to preclude Company from amending or
terminating any such benefit plans.

f.                                         Country Club Membership.  Company
shall provide Executive with use of a membership to the Fargo Country Club for
the promotion of Company’s business.  Company shall be responsible for
reimbursing Executive for all costs related to such membership (i.e., dues,
monthly minimums, etc.).

g.                                      Changes.  No reference in this Agreement
to any policy or any employee benefit plan established or maintained by Company
shall preclude Company from changing any such policies or amending or
terminating any such benefit plans; provided, that, such change, amendment or
termination shall not cause an amendment of this Agreement without the written
approval of the parties as provided in Paragraph 12.

h.                                      Withholding Taxes.  Company may withhold
from any compensation, reimbursements and benefits payable to Executive all
federal, state, city and other taxes as shall be required pursuant to any law or
governmental regulation or ruling.

i.                                         Termination.  Except as otherwise
stated in this Agreement, Company’s obligations under Paragraph 4 will cease
upon the date of Executive’s termination of employment.

5.                                      BUSINESS PROTECTIONS TO COMPANY.

a.                                       Non-Disclosure of Trade Secrets and
Confidential Information.  Executive shall not during the term of his employment
or at any time thereafter divulge, furnish or make accessible to anyone or use
in any way other than for the benefit of Company in the ordinary course of
business of Company any trade secrets or confidential information of Company
which Executive has acquired or has become acquainted with or will acquire or
become acquainted with during the term of his employment, whether developed by
him or by others.  Confidential information includes any information or
compilation of information that derives independent economic value from not
being generally known or readily ascertainable by proper means by other persons
and which relates to any aspect of Company’s business, including, but not
limited to, trade secret information relating to Company’s scientific
technology, processes and products; research and development; Company’s
philosophies and strategies; vendor and customer lists; and any confidential
information of a vendor, licensor, licensee or customer which has been divulged
to Company by such individuals or entities.  All information disclosed to
Executive, or to which he obtains access, whether originated by him or by
others, during the period of his employment, which he has reasonable basis to
believe to be confidential information, or which is treated by Company as being
confidential information, shall be presumed to be confidential information.

b.                                       Non-Competition/Non-Solicitation of
Customers or Employees.  Executive expressly agrees that during the term of his
employment by Company he will not, without the prior written consent of Company,
be interested or involved, directly or indirectly, in any form, fashion or
manner, as a partner, officer, director, stockholder, adviser, employee, agent
or in any other form or capacity, in any other business competitive with
Company’s business, or which, had Executive presented the opportunity to
Company, is so closely related to Company’s business that such opportunity could
have been pursued by Company.  Executive also agrees that

3


--------------------------------------------------------------------------------


he will bring any business opportunity that Company may be interested in to
Company’s attention.

Executive further agrees that for a period of two years after termination of his
employment with Company for whatever reason, whether voluntary or involuntary,
Executive will not, directly or indirectly, either for himself or for any other
person, firm, company or corporation, engage in or otherwise affiliate with any
business operation engaged in competition with Company, or call upon, solicit,
divert, or attempt to solicit or divert business from any person, firm or
corporation which was a customer of Company during Executive’s employment with
Company.  Executive agrees and acknowledges that Company’s natural trade area is
international in its geographic scope, and therefore that it is reasonable that
the restrictions set forth in this paragraph pertain to all states in the United
States of America and all other countries in which Company does business.

Further, for a two year period after Executive’s termination of employment for
any reason, whether voluntary or involuntary, Executive agrees not to solicit or
induce any of Company’s employees to terminate their employment relationship
with Company, for any reason.

The term “customer” of Company as used herein shall be defined and construed to
mean any and all persons, partnerships, trusts, corporations or other entities
which were customers of Company, or any of Company’s related companies or
affiliates, at any time during Executive’s employment.

c.                                       Non-Disparagement.  During the period
of Executive’s employment and for an unlimited period thereafter, Executive
agrees not to make any disparaging remarks of any sort or otherwise communicate
any disparaging remarks about Company or any of its shareholders, directors,
officers or employees, directly or indirectly, to any of Company’s employees,
shareholders, directors, customers, vendors, competitors, or other people or
entities with whom Company has a business or employment relationship.

d.                                       Return of Confidential Information Upon
Termination of Employment.  Upon the termination of his employment, Executive
agrees to deliver promptly to Company all originals and copies of records,
manuals, books, blank forms, documents, letters, memoranda, notes, notebooks,
reports, data, tables, accounts, calculations and copies thereof, which are the
property of Company or which relate in any way to the business, products,
customers, practices or techniques of Company, and all other property, trade
secrets and confidential information of Company, including, but not limited to,
all documents which in whole or in part contain any trade secrets or
confidential information of Company, which in any of these cases are in his
possession or under his control.  Executive shall also return any Company
computer in his possession and any electronic media used for storage of the
Company’s confidential information.

e.                                       Cooperation in Claims.  During the
period of Executive’s employment and for an unlimited time thereafter, at the
request of Company, Executive will cooperate with Company with respect to any
claims or lawsuits by or against Company where Executive has knowledge of the
facts involved in such claims or lawsuits.  Such cooperation shall include, but

4


--------------------------------------------------------------------------------


shall not be limited to, Executive providing reasonable deposition, hearing and
trial testimony and making himself available at reasonable times to prepare for
such testimony with Company’s attorneys; responding to questions that may be
posed from time to time by Company’s attorneys regarding such claims or
lawsuits; declining to voluntarily aid, assist or cooperate with any party who
has claims or lawsuits by or against Company, or with their attorneys or agents;
and notifying Company and Company’s attorneys when and if the Executive is
contacted by other parties or their attorneys or agents involved in actions by
or against Company.  Nothing in this Subparagraph 5.e. shall prevent Executive
from honestly testifying at an administrative hearing, arbitration, deposition
or in court, in response to a lawful and properly served subpoena in a
proceeding involving Company.  Company agrees to pay, or reimburse Executive,
for any out of pocket expenses which he incurs relating to his cooperation.  If
Executive forfeits compensation from other employment as a result of meeting his
requirements under this subparagraph, Company agrees to compensate Executive in
an amount equal to the amount of compensation forfeited.

f.                                         Remedies.  The parties recognize and
agree that, because the breach by Executive of the provisions of Paragraph 5
would result in damages difficult to ascertain, Company shall be entitled to
injunctive and other equitable relief to prevent a breach or threatened breach
of the provisions of Paragraph 5.  Accordingly, Executive specifically agrees
that Company shall be entitled to temporary and permanent injunctive relief to
enforce the provisions of Paragraph 5 and that such relief may be granted
without the necessity of proving actual damages.  Such injunctive or equitable
relief shall be in addition to and not in lieu of any right to recover money
damages for any such breach.  Further, if Executive violates any portion of
Paragraph 5, in connection with any suit at law or in equity, Company shall be
entitled to an accounting, and to the repayment of all profits, compensation,
commissions, fees, royalties or other enumeration which Executive or any other
entity or person may have either directly or indirectly realized and/or may
realize, as a result of, growing out of, or in connection with Executive’s
violations; and if Company prevails against Executive in a legal action for
violation of any portion of Paragraph 5, Company shall be entitled to collect
from Executive any attorney’s fees and costs incurred in bringing any action to
enforce the terms of Paragraph 5, as well as any attorney’s fees and costs for
the collection of any judgments in Company’s favor arising out of Executive’s
violations.

g.                                      Enforceability.  Executive agrees that
considering Executive’s relationship with Company, and given the terms of this
Agreement, the restrictions and remedies set forth in Paragraph 5 are
reasonable.  Notwithstanding the foregoing, if any of the covenants set forth
above shall be held to be invalid or unenforceable, the remaining parts thereof
shall nevertheless continue to be valid and enforceable as though the invalid or
unenforceable parts have not been included therein.  In the event the provisions
relating to time periods and/or areas of restriction shall be declared by a
court of competent jurisdiction to exceed the maximum time periods or areas of
restriction permitted by law, then such time periods and areas of restriction
shall be amended to become and shall thereafter be the maximum periods and/or
areas of restriction which said court deems reasonable and enforceable. 
Executive also agrees that Company’s action in not enforcing a particular breach
of any part of Paragraph 5 will not prevent Company from enforcing its rights as
to any other breach that Company discovers, and shall not operate as a waiver by
Company against any future enforcement of a breach.

5


--------------------------------------------------------------------------------


h.                                      Other Obligations.  It is intended that
the obligations of Executive to perform pursuant to the terms of Paragraph 5 are
unconditional and do not depend on the performance or nonperformance of any
agreements, duties or obligations between Company and Executive not specifically
contained in this Agreement.  Paragraph 5 shall survive the termination of
Executive’s employment, regardless of the reason for termination.

6.                                      TERMINATION.  Executive’s employment
will or may be terminated at any time as follows:

a.                                       Death.  Executive’s employment shall
terminate upon Executive’s death.

b.                                       Disability.  Executive’s employment
shall terminate if Executive sustains a disability which is serious enough that
Executive is not able to perform the essential functions of Executive’s job,
with or without reasonable accommodations, as defined and if required by
applicable state and federal disability laws.  Executive shall be presumed to
have such a disability for purpose of this Agreement if Executive qualifies,
because of illness or incapacity, to begin receiving disability income insurance
payments under the long term disability income insurance policy that Company
makes available for the benefit of its employees generally.  If there is no such
policy in effect at the date of Executive’s potential disability, or if
Executive does not qualify for such payments, Executive shall nevertheless be
presumed to have such a disability if Executive is substantially incapable of
performing Executive’s duties for a period of more than twelve (12) weeks.

c.                                       For Cause.  Company may terminate
Executive’s at will employment at any time for Cause.  “Cause” shall be defined
as:

(i)                                     Executive’s material breach of any of
Executive’s obligations under this Agreement, or Executive’s repeated failure or
refusal to perform or observe Executive’s duties, responsibilities and
obligations as an employee of Company for reasons other than disability or
incapacity;

(ii)                                  Any dishonesty or other breach of the duty
of loyalty of Executive affecting Company or any customer, vendor or employee of
Company;

(iii)                               Use of alcohol or other drugs in a manner
which affects the performance of Executive’s duties, responsibilities and
obligations as an employee of Company;

(iv)                              Conviction of Executive of a felony or of any
crime involving misrepresentation or fraud;

(v)                                 Commission by Executive of any other willful
or intentional act which could reasonably be expected to injure the reputation,
business or business relationships of Company and/or Executive;

(vi)                              The existence of any court order or settlement
agreement prohibiting Executive’s continued employment with Company; or

6


--------------------------------------------------------------------------------


(vii)                           Any other reason or act of misconduct which
would permit discharge of an employee of Company under disciplinary guidelines
applicable to Executive as an employee of Company.

d.                                       Voluntary Resignation/Retirement. 
Executive may, upon sixty (60) days written notice, voluntarily resign and/or
retire from Executive’s at will employment at any time and for any reason. 
During the sixty (60) days after notice is given, Executive agrees that he shall
continue to render his normal services to Company, and Company agrees that it
shall continue to pay him his regular rate of compensation.

e.                                       Without Cause “At Will”.  Company may,
upon written notice, terminate Executive’s at will employment without cause.  In
other words, Company can terminate Executive’s at will employment at any time
and for any reason, by giving Executive written notice.

7.                                      PAYMENTS UPON TERMINATION.

a.                                       Death.  If Executive’s employment is
terminated due to the death of Executive, Executive’s estate or heirs, as
appropriate, shall be paid (i) Executive’s monthly Base Salary (or other
applicable benefits) through the date of death; (ii) any benefits payable under
any life insurance policy maintained by Company for the benefit of Executive at
the time Executive’s death occurred; (iii) Executive’s accrued but unpaid time
off pay (including, but not limited to, vacation) (iv) any unpaid expense
reimbursement; (v) any vested Incentive Awards owing to Executive pursuant to
the terms and conditions of the Incentive Plans; and (vi) Executive’s other
accrued benefits, if any, under any of Company’s other employee benefit plans
(e.g., pension plan, 401(k) plan, the SERP), subject to the terms and conditions
of those plans.  In the event of a termination of employment as a result of
Executive’s death, Executive understands that no Incentive Awards will be
granted to Executive for the fiscal year in which the termination of employment
takes place.

b.                                       Disability.  If Executive’s employment
is terminated due to Executive’s Disability, Executive shall be paid (i) the
applicable employee benefit (e.g. paid leave, sick leave, unpaid leave,
disability benefits, etc.) through the date of termination; (ii) any benefits
payable under any disability policy made available to Executive by Company for
the benefit of Executive at the time of Executive’s disability (iii) Executive’s
accrued but unpaid time off pay (including, but not limited to, vacation); (iv)
any unpaid expense reimbursement; (v) any vested Incentive Awards owing to
Executive pursuant to the terms and conditions of the Incentive Plans; and (vi)
Executive’s other accrued benefits, if any, under any of Company’s other
employee benefits plans (e.g., pension plan, 401(k) plan, the SERP), subject to
the terms and conditions of those plans.  In the event of a termination of
employment as a result of Executive’s disability, Executive understands that no
Incentive Awards will be granted to Executive for the fiscal year in which the
termination of employment takes place.

c.                                       For Cause/Voluntary
Resignation/Retirement.  If Company terminates Executive’s employment for Cause,
or if Executive voluntarily resigns and/or retires from his employment,
Executive shall be paid (i) Executive’s monthly Base Salary through the date of
termination; (ii) Executive’s accrued but unpaid time off pay (including, but
not limited to,

7


--------------------------------------------------------------------------------


vacation); (iii) any unpaid expense reimbursement; and (iv) any vested Incentive
Awards owing to Executive pursuant to the terms and conditions of the Incentive
Plans; and (v) Executive’s other accrued benefits, if any, under any of
Company’s other employee benefit plans (e.g., pension plan, 401(k) plan, the
SERP), subject to the terms and conditions of those plans.  In the event of a
termination for Cause by Company, or a voluntary termination by Executive,
Executive understands that no Incentive Awards will be granted to Executive for
the fiscal year in which the termination of employment takes place.

If Executive voluntarily resigns and/or retires from his employment, Company
may, at its sole option, waive some portion or all of the 60-day notice period;
and continue to pay Executive his full Base Salary as well as all benefits for
the remainder of the 60-day notice period, with the understanding that Executive
will have no rights or obligations to provide employment services.  In other
words, the effective date of the resignation or retirement will not be changed;
and Company’s compensation obligations, as set forth in Paragraph 4, will
continue through the designated date of resignation or retirement, although
Executive will not be performing services during that period of time.  The
parties expressly agree that, should Company choose to waive some portion or all
of the 60-day notice period under this provision, it will nevertheless be
treated as a voluntary resignation and/or retirement; it will not be treated as
a termination without cause.

d.                                       Without Cause At Will.  If Company
terminates Executive’s at will employment without Cause, Executive shall be paid
(i) Executive’s monthly Base Salary through the date of termination; (ii)
Executive’s accrued but unpaid time off pay (including, but not limited to,
vacation); (iii) any unpaid expense reimbursement; (iv) any vested Incentive
Awards owing to Executive pursuant to the terms and conditions of the Incentive
Plans; and (v) Executive’s other accrued benefits, if any, under any of
Company’s other employee benefit plans (e.g., pension plan, 401(k) plan, the
SERP), subject to the terms and conditions of those plans.  In the event of a
termination without Cause, Executive understands that no Incentive Awards will
be granted to Executive for the fiscal year during which the termination takes
place.

An additional payment of “post-termination severance pay” may be available if
Company terminates Executive’s at will employment without Cause.  If Executive
(after having Executive’s employment terminated without Cause) signs (and does
not rescind, as allowed by law) a Release of Claims in a form satisfactory to
Company which assures, among other things, that Executive will not commence any
type of litigation or other claims as a result of the termination, and if
Executive honors all of Executive’s other obligations as required by this
Agreement, Company shall pay Executive post-termination severance pay, as
follows:

(i)                                     Except as provided in Paragraph
(7)(d)(ii) below, if Company terminates Executive’s at will employment without
Cause, Company agrees to pay Executive a post-termination severance payment
equal to two (2) years of Executive’s Base Salary in effect as of the effective
date of the termination of employment.  This payment will be made over a two
year period of time in a manner consistent with the Company’s normal payroll
practices, unless otherwise agreed to by the parties, less applicable payroll
withholdings, after the above-referenced Release is signed and becomes
effective.

8


--------------------------------------------------------------------------------


(ii)                                  If Company terminates Executive’s at will
employment without Cause as a result of a change of control, (e.g., a merger,
consolidation, sale of a controlling interest in Company, or a sale or lease of
substantially all of its assets), and if Executive accepts a position of
employment in a comparable position with the new controlling entity (either
before or after termination of employment with the Company), Company will not be
obligated to pay Executive the remainder of the post-termination severance
payments provided in Paragraph (7)(d)(i) above, for the period following
acceptance of the position with the new controlling entity.

(iii)                               It is understood that, except as
specifically set forth above or required by law, no post-termination payments or
benefits will be provided to Executive following the termination of Executive’s
employment.  It is specifically understood that no pension, retirement, 401(k)
or SERP contributions will be paid by Company based on the post-termination
severance payments.  Further, the parties expressly agree and understand that
Executive shall not be entitled to an Incentive Award under Company’s Incentive
Plans or any other bonus for any fiscal year, or part thereof, during which the
post-termination pay is paid.

(iv)                              In no event shall the Company pay any
post-termination severance pay to Executive unless Executive’s termination of
employment by the Company without cause constitutes a ‘separation from service’
as defined in Section 409A of the Internal Revenue Code of 1986, as amended, and
the regulations, notices and guidance of general applicability issued
thereunder.

8.                                      ASSIGNMENT.  The rights and obligations
of Company hereunder may be transferred to its successors and assigns. 
Executive may not, however, transfer or assign his rights or obligations
contained in this Agreement.

9.                                      SEVERABILITY.  To the extent any
provision of this Agreement shall be invalid or unenforceable, it shall be
considered deleted from this Agreement and the remainder of such provision and
of this Agreement shall be unaffected and shall continue in full force and
effect.  Notwithstanding the foregoing, in the event that any provision of this
Agreement is unenforceable because it is over broad, then such provision shall
be limited to the extent necessary to make it enforceable under applicable law
and enforced as so limited.  Executive acknowledges the uncertainty of the law
in this respect and expressly stipulates that this Agreement be given the
construction which renders its provisions valid and enforceable to the maximum
extent (not exceeding its express terms) possible under applicable law.

10.                               GOVERNING LAW.  This Agreement shall be
construed and enforced in accordance with the laws of the State of Minnesota, to
the extent not pre-empted by federal law.  Any legal proceeding related to this
Agreement shall be brought in an appropriate state or federal court in the State
of Minnesota, and each of the parties hereby consents to the exclusive
jurisdiction of the state and/or federal courts in the State of Minnesota for
this purpose.

9


--------------------------------------------------------------------------------


11.                               WAIVER.  The waiver by any party hereto of a
breach of any provision of this Agreement shall not operate or be construed as a
waiver of any subsequent breach by either party.

12.                               ENTIRE AGREEMENT; AMENDMENT.  This Agreement
supersedes any prior employment or other agreements between the parties and
contains the entire Agreement of the parties.  There are no terms other than
those contained herein.  No amendment or modification of this Agreement shall be
deemed effective unless or until executed in writing by the parties hereto with
the same formality attending execution of this Agreement.

IN WITNESS WHEREOF, Company has caused this Agreement to be executed by its duly
authorized officer and Executive has signed this Agreement as of the day and
year first above written.

 

AMERICAN CRYSTAL SUGAR COMPANY

 

 

 

 

 

 

 

 

By

\s\ David Kragnes

 

 

 

 

Its

Chairman

 

 

 

 

 

 

 

 

 

 

 

 

   \s\ David A. Berg

 

 

 

   David A. Berg

 

10


--------------------------------------------------------------------------------